DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 6-13 and 16-20 are pending and presented for examination.

Abstract
The abstract of the disclosure is objected to because of the use of the term “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 14 and 45). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1.	Claims 1-4, 6 and 16-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 15-17 of U.S. Patent No. 11065906. This is a statutory double patenting rejection. Claims 1-5 and 15-17 of U.S. Patent No. 11065906 recite identical claims to claims 1-4, 6 and 16-18 of the instant application. The only difference is that claim 1 of U.S. Patent No. 11065906 recites a “spot having a tail section” instead of “comet-shaped” as in the instant application. However, the Examiner believes these two limitations to be different language for an identical element. Therefore, claims 1-4, 6 and 16-18 are rejected as claiming the same invention as that of claims 1-5 and 15-17 of U.S. Patent No. 11065906.
2.	Claims 1-4, 6 and 16-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 16-18 of copending Application No. 16/641962 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. The common claims between the two applications are identical.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to an optical effect layer. However, claim 11 is directed to an apparatus according to claim 1 and then sets out further limitations of the apparatus. However, as pointed out, claim 1 is not directed to an apparatus, but rather an optical effect layer. Therefore, claim 11 fails to set forth any limitations which further limit the subject matter of the optical effect layer of claim 1. Thus, claim 11 is rejected as being of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4, 6-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “comet-shaped spot” in claim 1 is indefinite. Comets do not have a specific definite shape and it is unclear what sort of shaped spots would be encompassed by this term. Furthermore, there is no definition for what type of shapes the term “comet-shaped spot” are intended to encompass in the specification. Therefore, it is unclear exactly what shapes are intended to be encompassed by “comet-shaped spot”. Thus, claim 1 is indefinite. Claims 2-4, 6-13 and 16-20 depend from claim 1 and are indefinite for the same reasons. For examination purposes, “comet-shaped spot” has been interpreted as a spot having a tail section as shown in Figure 1A.
Claim 2 recites the limitation "the plurality of non-spherical oblate magnetic or magnetizable particles".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of “a plurality of non-spherical oblate magnetic or magnetizable particles”. For examination purposes, the claim has been interpreted as “the non-spherical oblate magnetic or magnetizable particles”. Claim 3 depends from claim 2 and is indefinite for the same reasons.
Claim 7 recites the limitations "the projection of the line" and “the projection of the magnetic axis of the second magnetic-field generating device”.  There is insufficient antecedent basis for these limitations in the claim. There is no initial recitation of a projection of the line or a projection of the magnetic axis. Additionally, it is unclear what the lines and magnetic axis are projected on. Therefore, claim 7 is indefinite. Claims 8-10, 19 and 20 depend from claim 7 and are indefinite for the same reasons.
Claim 7 recites the limitation "the magnet assembly".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a “magnet assembly”. There is antecedent basis for “the magnetic assembly”. However, it is unclear if “the magnet assembly” is intended to refer to “the magnetic assembly” or some different element. Therefore, claim 7 is indefinite. Claims 8-10, 19 and 20 depend from claim 7 and are indefinite for the same reasons.

Claim 11 recites the apparatus according to claim 1. However, claim 1 is an optical effect layer and doesn’t include any apparatus elements. Therefore, it is unclear if applicant intends for claim 11 to further limit the optical effect layer or is actually intended to limit the apparatus of claim 7 (note that prior to the current amendment the claim depended from apparatus claims 7-10).
Claim 11 recites the limitation "the at least one spinning magnetic assembly".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the magnetic field of the printing apparatus".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of either a magnetic field or a printing apparatus. Therefore, claim 12 is indefinite. Claim 13 depends from claim 12 and is indefinite for the same reasons.
Claim 12 recites the limitation "the magnet assembly".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a “magnet assembly”. There is antecedent basis for “the magnetic assembly”. However, it is unclear if “the magnet assembly” is intended to refer to “the magnetic assembly” or some different element. Therefore, claim 12 is indefinite. Claim 13 depends from claim 12 and is indefinite for the same reasons.
Claim 12 recites the limitations "the projection of the line" and “the projection of the magnetic axis of the second magnetic-field generating device”.  There is insufficient antecedent basis for these limitations in the claim. There is no initial recitation of a projection of the line or a projection of the magnetic axis. Additionally, it is unclear what the lines and magnetic axis are projected on. Therefore, claim 12 is indefinite. Claim 13 depends from claim 12 and is indefinite for the same reasons.

Conclusion
	Claims 1-4, 6-13 and 16-20 are pending.
	Claims 1-4, 6-13 and 16-20 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 5, 2022Primary Examiner, Art Unit 1717